Citation Nr: 1706811	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left tibia and fibula fracture residuals.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In February 2016, the Board remanded the claim to obtain a VA examination and VA treatment records.  The Board directed that the examiner must specifically state whether the Veteran's service-connected left tibia and fibula fracture residuals result in a moderate or marked knee or ankle disability.

The Veteran was afforded VA examinations in April and September 2016, and a VA opinion in September 2016.  In the September 2016 opinion, the examiner stated that "The [V]eteran's service connected left tibia and fibula fracture residuals result in a moderate or marked knee or ankle disability."  In the rationale, the examiner stated the Veteran's condition of residual of fractured tibia and fibula with open reduction internal fixation has resulted in no disability specific to either his ankle or knee as asked.  The examiner stated, "The disability is moderate and function of the leg, but not the aforementioned joints."  A higher rating of 20 percent under Diagnostic Code 5262 requires malunion of the tibia and fibular with "moderate knee or ankle disability."  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  It is unclear from the September 2016 VA examiner's statement whether the Veteran has a moderate knee or ankle disability, as the opinion and rationale are contradictory.  

Further, the VA examination report evaluating the service-connected left tibia and fibula fracture residuals does not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. 

§ 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, a new VA examination and opinion is necessary.

In a statement received in September 2010, the Veteran requested that VA obtain VA treatment records from 2012 to present, prior to VA certification.  As the Veteran indicated that he is receiving treatment at the Danville VA Community Based Outpatient Clinic for his service-connected disabilities, his VA treatment records from 2012 to present must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file all pertinent VA treatment records from 2012 to present, that have not already been associated with the record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure 

same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the Veteran must be afforded an examination to determine the current severity of the Veteran's service-connected left tibia and fibula fracture residuals.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the left knee and leg.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee and leg, the presence and degree of or absence of, muscle atrophy attributable to the service-connected left tibia and fibula fracture residuals, the presence or absence of changes in condition of the skin indicative of disuse due to the service connected left tibia and fibula fracture residuals and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected tibia and fibula fracture residuals.

The examiner must specifically state whether the Veteran's service-connected left tibia and fibula fracture residuals result in moderate or marked knee or ankle disability.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected tibia and fibula fracture residuals.

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


